Name: Commission Regulation (EC) No 1047/94 of 4 May 1994 amending Regulation (EC) No 494/94 and authorizing the French intervention agency to put up for sale by tender 555 000 tonnes of common wheat for export in the form of wheat flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 5. 94 Official Journal of the European Communities No L 114/11 COMMISSION REGULATION (EC) No 1047/94 of 4 May 1994 amending Regulation (EC) No 494/94 and authorizing the French intervention agency to put up for sale by tender 555 000 tonnes of common wheat for export in the form of wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 494/94 (3), as last amended by Regulation (EC) No 928/94 (4), opens an invitation to tender for common wheat with a view to its export in the form of wheat flour ; Whereas, in present situation, it is appropriate to increase the quantity put up for tender ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (1 ), (2) and (3) of Regulation (EC) No 494/94 is replaced by the following : ' 1 . The French intervention agency is hereby autho ­ rized to issue a standing invitation to tender for the sale on the Community market of 555 000 tonnes of common wheat. 2. A maximum of 405 109 tonnes of wheat flour for human consumption must be exported to third coun ­ tries, equal to the quantity of common wheat awarded divided by the coefficient referred to in Article 6. 3. The regions in which the 555 000 tonnes of common wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EC) No 494/94 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to tenders submitted for the invitation to tender of 4 May 1994 and for subsequent invitations to tender. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 62, 5. 3. 1994, p. 27. (4) OJ No L 107, 28. 4. 1994, p. 1 . No L 114/12 Official Journal of the European Communities 5. 5. 94 ANNEX ANNEX I (tonnes) Place of storage Quantity Bordeaux 1 5 000 Dijon 10 300 Nantes 20 000 Nancy 30 000 Orleans 15 000 Paris 98 000 Poitiers 14 000 Rouen 197 000 Ghent (Belgium) 155 000'